Citation Nr: 1500056	
Decision Date: 01/05/15    Archive Date: 01/09/15

DOCKET NO.  10-14 012	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a disability rating in excess of 50 percent for major depressive disorder and anxiety disorder.

2.  Entitlement to a disability rating in excess of 40 percent for lumbosacral strain.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Lawson, Counsel



INTRODUCTION

The Veteran served on active duty from April 1979 to September 1988.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from August 2004 and April 2008 rating decisions by a Regional Office (RO) of the Department of Veterans Affairs (VA).  The Board remanded the matters of a higher rating for lumbosacral strain and entitlement to a total rating for compensation based upon individual unemployability (TDIU) to the RO in September 2008.  As the appeal for a TDIU was granted by the RO in January 2011, that matter is no longer on appeal.   

The Veteran cancelled a February 2014 Board hearing which he had previously requested.  

In December 2014, the Veteran's representative made reference to asthma, fibromyalgia, and gastroesophageal reflux disease, and made arguments concerning them.  It is unclear whether the Veteran is seeking service connection for these.  Accordingly, this matter is referred to the AOJ for any action which is appropriate.  

The issue of entitlement to a higher rating for lumbosacral strain is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

The Veteran's service-connected major depressive and anxiety disorders do not produce deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.   



CONCLUSION OF LAW

The criteria for a disability rating in excess of 50 percent for major depressive disorder and anxiety disorder have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9434 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  This appeal arises from the Veteran's disagreement with the initial evaluation following the grants of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311(Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  No additional discussion of the duty to notify is therefore required. 

VA also has a duty to assist the Veteran in the development of the claim, which is not abrogated by the granting of service connection.  VA has obtained service treatment records; assisted the Veteran in obtaining evidence and obtained a VA examination.  The examination and the treatment reports of record are adequate as they provide all information necessary to rate the disability at issue.  All known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims record; and the Veteran has not contended otherwise.  

VA has complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.  

Disability ratings are based upon VA's Schedule for Rating Disabilities as set forth in 38 C.F.R. Part 4.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity in civil occupations.  38 U.S.C.A. § 1155.  The disability must be viewed in relation to its history.  38 C.F.R. § 4.1.  A higher evaluation shall be assigned where the disability picture more nearly approximates the criteria for the next higher evaluation.  38 C.F.R. § 4.7.

In Fenderson v. West, 12 Vet. App. 119 (1999), and in Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court discussed the concept of the "staging" of ratings, finding that in cases where an initially assigned disability evaluation or an increased rating has been disagreed with, it was possible for a Veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  The Board concludes that the disability has not significantly changed and that a uniform rating is warranted.

The Veteran appeals for a higher rating than 50 percent for his major depressive disorder and anxiety disorder.  The disorder is rated under a General Rating Formula for Mental Disorders, under which a 50 percent evaluation is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory; impaired judgment; impaired abstract thinking; disturbance of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130.  

A 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

A 100 percent evaluation is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.

When determining the appropriate disability evaluation to assign, the Board's primary consideration is a veteran's symptoms, but it must also make findings as to how those symptoms impact a veteran's occupational and social impairment. Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating. Id. at 442; see also Sellers v. Principi, 372 F.3d 1318(Fed. Cir. 2004).  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the veteran's impairment must be "due to" those symptoms, a veteran may only qualify for a given disability rating by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118  . 

Psychiatric examinations frequently include assignment of a Global Assessment of Functioning (GAF) score, which is defined by DSM-IV as number between zero and 100 percent, that represents the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health illness.  Higher scores correspond to better functioning of the individual.  The GAF score and the interpretations of the score are important considerations in rating a psychiatric disability.  See, e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF scores assigned in a case, like an examiner's assessment of the severity of a condition, are not dispositive of the rating issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).

GAF scores ranging between 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  

On VA psychiatric examination in February 2008, the Veteran reported that he meets with a psychiatrist every 3 months.  He did not like being around people and reported being treated for crying spells and anger management.  He was on medication, which calmed him down some.  He reported that he did not feel like he had a life, and that he was worthless.  He reported irritability, a short temper, problems with sleeping, less energy, and less appetite, as well as a very negative outlook on life.  He denied current suicidal ideation, intent, or plan.  He was divorced and reported that he always had a good relationship with his 3 children, who love him and live with him.  He stated that his family reported that he just sits around and does not do anything or go anywhere.  He reported that he did not feel motivated to do things.  He had no friends other than his family.  He stated that he was mainly at home watching television, that he felt in control there, and that it was his comfort zone.  He would go to watch his kids play sports maybe 2 games out of the whole season.  He denied suicide attempts, violence, and assaultiveness.  

On psychiatric examination, he was clean and appropriately dressed and his psychomotor activity and speech were unremarkable.  His speech was also spontaneous.  His attitude was cooperative and his affect was very teary at several points at the beginning and end of the examination and he appeared, especially at the beginning of the assessment, to be very dysphoric.  His mood was depressed.  He reported that when he would try to help his kids do their homework, his mind would go elsewhere and he would be distracted.  His orientation was intact to person, time, and place, his thought processes and content were unremarkable, he had no delusions, and he understood the outcome of behavior and had average intelligence.  He had no hallucinations and interpreted proverbs appropriately.  He had no obsessive/ritualistic behavior or panic attacks, and no homicidal or suicidal thoughts.  His impulse control was good and he was able to maintain minimum personal hygiene.  Remote and immediate memory were normal while recent memory was mildly impaired.  He had not worked since 1986 due to back problems and associated pain.  The diagnosis was moderate major depressive disorder, and anxiety disorder.  The examiner indicated that the symptoms do not result in total occupational and social impairment, or deficiencies in judgment, thinking, family relations, work, mood, or school, and that there was no reduced reliability and productivity due to PTSD symptoms.  The examiner assigned a GAF score of 55.  

The Veteran had VA treatment from February 2007 to November 2010.  Those reports do not show deficiencies in most areas or total occupational impairment due to psychiatric symptoms.  To the contrary, for example, in November 2010, the Veteran voiced no psychiatric complaints and reported that he was doing fairly well.  His sleep, appetite, and mood were good, he denied suicidal and homicidal ideation and plans, and he denied hallucinations, delusions, nightmares, and flashbacks.  He was alert, oriented to place, person, and time, and had a euthymic mood and appropriate affect and no hallucinations, thought disorder, paranoid ideations, or suicidal or homicidal ideations.  His impulse control and judgment were good and he had insight.  Reports before this treatment date had been similar. 

Based on the evidence, the Board finds that the Veteran's psychiatric symptoms do not result in deficiencies in most areas to permit a 70 percent rating.  The examiner in February 2008 as indicated that the Veteran did not have reduced reliability and productivity due to PTSD symptoms, and characterized his depressive disorder as moderate.  Since then, he has reported doing fairly well and his sleep, appetite, and mood have been good, with no suicidal or homicidal ideation or plans, and no hallucinations, delusions, nightmares, or flashbacks, and he has been fully oriented and had a euthymic mood with appropriate affect and no other significant symptoms warranting a 70 percent rating.  He has not demonstrated the particular symptoms associated with a 70 percent rating, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118  .

Here, the record does not establish that the rating criteria are inadequate for rating the Veteran's PTSD.  The Veteran's disability is manifested by impairment in social and occupational functioning.  The rating criteria contemplate these impairments; hence, referral for consideration of an extraschedular rating is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008).  

ORDER

A disability rating in excess of 50 percent for major depressive disorder and anxiety disorder is denied.


REMAND

The Board remanded the matter of entitlement to a disability rating in excess of 40 percent for lumbosacral strain to the RO in September 2008 for additional action to include a VA examination and readjudication of the claim.  To date, the RO has not taken all of the action required on this claim; the Veteran has not been afforded an examination nor has the claim been readjudicated.  Accordingly, it must be remanded for corrective action.  RO compliance with a remand is not discretionary.  If an RO fails to comply with the terms of a remand, another remand for corrective action is required.  Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

1.  Obtain the names and addresses of all medical care providers who treated the Veteran for back complaints since 2005.  After securing the necessary release, the RO should obtain these records.

2.  After completion of the foregoing, schedule the Veteran for an appropriate VA examination to determine the current degree of severity of his service-connected lumbosacral strain.  The claims record and copies of all pertinent records must be made available to and reviewed by the examiner.

All indicated studies should be conducted.  The examiner should specifically identify all neurological and orthopedic manifestations.   

3.  Thereafter, review the claims record and ensure that the requested development has been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented. 

4.  Thereafter, readjudicate the issue on appeal in light of all pertinent evidence and legal authority, to include consideration of whether a separate rating is warranted for any neurological impairment associated with the Veteran's back disability.  If any benefits sought on appeal are not granted to the Veteran's satisfaction, issue a supplemental statement of the case and afford the Veteran and his representative the appropriate opportunity for response before the claims files are returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


